DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 5/11/22, which has been entered. 

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 and 12-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 20200218470 A1).

With respect to claim 1, the Cho reference teaches an apparatus, comprising: 
a memory system comprising a volatile memory device and a non-volatile memory device; (see fig. 8; and paragraph 85, where buffer memory device 2220 may temporarily store data to be stored in the nonvolatile memory devices 2231 to 223n)
a controller coupled with the memory system (see fig. 8; and paragraph 84, where controller 2210 may control an overall operation of the SSD 2220) and operable to cause the apparatus to: 
receive a plurality of unmap commands, each unmap command of the plurality of unmap commands comprising a logical block address associated with unused data; (paragraph 55, where the unmap commands received from the host may be classified into random unmap commands and sequential unmap commands according to the length information (or data size information) of the corresponding logical addresses) 
determine whether one or more parameters associated with the plurality of unmap commands satisfy a threshold; (paragraph 55, where the second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command)
select a first procedure for performing the plurality of unmap commands different from a second procedure for performing the plurality of unmap commands based at least in part on determining that the one or more parameters satisfy the threshold; (paragraph 55, where the second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command) and 
perform the plurality of unmap commands using the first procedure.  (paragraph 79, where in step S730, the second core 230 may replace, in response to the sequential unmap command, all physical addresses in all regions (e.g., regions from the first region corresponding to `LBA0` to the last region corresponding to `LBA99`) with the trim instruction data (e.g., `0x00000001`) within the unmap-target map segment stored in the map update buffer using the memset function)

With respect to claim 2, the Cho reference teaches the apparatus of claim 1, wherein, to determine that the one or more parameters satisfy the threshold, the controller is further configured to cause the apparatus to: determine that a queue depth of the plurality of unmap commands satisfies a depth threshold; and determine that the plurality of unmap commands are issued according to a pattern of data. (paragraph 78, where second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command. The logical addresses corresponding to the sequential unmap command may be sequential logical addresses having a greater length or data size than the preset threshold value)

With respect to claim 3, the Cho reference teaches the apparatus of claim 1, wherein the one or more parameters associated with the plurality of unmap commands comprise a quantity of unmap commands, a queue depth, a second logical block address of a second unmap command of the plurality of unmap commands received after a first unmap command of the plurality of unmap commands is greater than a first logical block address of the first unmap command, or a combination thereof. (paragraph 78, where second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command. The logical addresses corresponding to the sequential unmap command may be sequential logical addresses having a greater length or data size than the preset threshold value)

With respect to claim 4, the Cho reference teaches the apparatus of claim 1, wherein, to perform the plurality of unmap commands using the first procedure, the controller is further configured to cause the apparatus to: transfer, from the non-volatile memory device to the volatile memory device, a portion of a first mapping that indicates relationships between logical addresses and physical addresses, the portion of the first mapping including a first logical block address of a first unmap command of the plurality of unmap commands. (paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220) 

With respect to claim 5, the Cho reference teaches the apparatus of claim 4, wherein the controller is further configured to cause the apparatus to: update a first entry of the first mapping that is associated with the first logical block address to indicate that the first logical block address is disassociated from a first physical address; and store, based at least part on the first unmap command, an entry in a change log that indicates an update to a first entry of a second mapping that indicates whether data stored at physical addresses is valid, the first entry of the second mapping associated with the first physical address associated with the first unmap command.  (paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220; and paragraph 60, where when the trim instruction data includes 32 bits, one specific bit of the 32 bits may be used as the trim bit. For example, the trim bit having a first value may indicate removing (i.e., trimming) of the relationship between a logical address and a physical address)

With respect to claim 6, the Cho reference teaches the apparatus of claim 5, wherein the controller is further configured to cause the apparatus to: determine whether the change log is full of entries based at least in part on storing the entry in the change log.  (paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220. The map update operation may be triggered under various conditions including the case in which a P2L (Physical-to-Logical) table included in the meta region of the memory 220 is full or the case in which a request is provided from the host)

With respect to claim 7, the Cho reference teaches the apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that a first portion of the second mapping that comprises the first entry of the second mapping is stored in the volatile memory device based at least in part on determining that the change log is full; (paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220. The map update operation may be triggered under various conditions including the case in which a P2L (Physical-to-Logical) table included in the meta region of the memory 220 is full or the case in which a request is provided from the host) and update the first entry of the second mapping to indicate that the first physical address associated with the first unmap command stores invalid data based at least in part on the entry stored in the change log and determining that the first portion of the second mapping is stored in the volatile memory device. (paragraph 60, where when the trim instruction data includes 32 bits, one specific bit of the 32 bits may be used as the trim bit. For example, the trim bit having a first value may indicate removing (i.e., trimming) of the relationship between a logical address and a physical address. For example, the trim bit having a second value may indicate keeping of the relationship between a logical address and a physical address. The first value may be set to `1`, and the second value may be set to `0`.)

With respect to claim 12, the Cho reference teaches the apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that the change log includes additional entries to be performed; and retrieve a second entry stored in the change log to update the second mapping based at least in part on determining that the change log includes additional entries to be performed. (paragraph 67, where the map update operation may be performed through a series of processes of reading a map segment to be updated from the address mapping table, storing the read map segment in the map update buffer of the memory 220, changing physical addresses mapped to logical addresses by referring to the P2L table, and storing the map segment, whose physical addresses have been changed, in the address mapping table again)

With respect to claim 13, the Cho reference teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: 
transfer data stored in the volatile memory device to the non-volatile memory device prior to using the first procedure to perform the plurality of unmap commands based at least in part on selecting the first procedure; (paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220) and 
allocate a buffer of the volatile memory device to store a portion of a first mapping that indicates relationships between logical addresses and physical addresses and one or more portions of a second mapping that indicates whether data stored at physical addresses is valid. (paragraph 60, where when the trim instruction data includes 32 bits, one specific bit of the 32 bits may be used as the trim bit. For example, the trim bit having a first value may indicate removing (i.e., trimming) of the relationship between a logical address and a physical address. For example, the trim bit having a second value may indicate keeping of the relationship between a logical address and a physical address. The first value may be set to `1`, and the second value may be set to `0`.)

With respect to claim 14, the Cho reference teaches the apparatus of claim 1, wherein the second procedure is a default procedure for performing the plurality of unmap commands.  (paragraph 55, where unmap commands received from the host may be classified into random unmap commands and sequential unmap commands according to the length information (or data size information) of the corresponding logical addresses [i.e. if it doesn’t meet a size, it will default to ‘random’]) 

Claims 15-20 are the non-transitory computer-readable medium implementation of the apparatus claims as shown in the rejections above, and rejected under the same rationale.  

Claims 21-25 are the method implementation of the apparatus claims as shown in the rejections above, and rejected under the same rationale.  

   2.   ALLOWABLE SUBJECT MATTER
Claim 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 recites the limitations of “The apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that a first portion of the second mapping that comprises the first entry of the second mapping is not stored in the volatile memory device based at least in part on determining that the change log is full; and determine that the volatile memory device has available storage space to store the first portion of the second mapping based at least in part on determining that the first portion of the second mapping is not stored in the volatile memory device; transfer the first portion of the second mapping to the volatile memory device based at least in part on determining that the volatile memory device has the available storage space to store the first portion of the second mapping; and update the first entry of the second mapping to indicate that the first physical address associated with the first unmap command stores invalid data based at least in part on the entry stored in the change log and transferring the first portion of the second mapping to the volatile memory device.”

Claim 9 recites the limitations of “The apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that a second change log stored in the volatile memory device is available to store additional entries based at least in part on determining that the change log is full of entries; and store an entry in the second change log that indicates the update to the first entry of the second mapping based at least in part on determining that the second change log is available to store additional entries.”

Claim 10 recites the limitations of “The apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that a second change log stored in the volatile memory device is full of entries based at least in part on determining that the change log is full of entries; transfer, to the non-volatile memory device, one or more portions of the second mapping stored in the volatile memory device based at least in part on determining that the second change log is full of entries; and merge the change log and the second change log based at least in part on determining that the second change log is full of entries.”

Claim 11 recites the limitations of “The apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that the entry stored in the change log is a last entry stored in the change log; determine that one or more unmap commands of the plurality of unmap commands are waiting to be performed based at least in part on determining that the entry stored in the change log is the last entry stored in the change log; and transfer, to the volatile memory device, a second portion of the first mapping based at least in part on determining that the one or more unmap commands of the plurality of unmap commands have not been performed.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations above.  

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 10-12 of the remarks dated 5/11/22) with respect to claims 1-7 and 12-25 have been considered but are not persuasive. The applicant argues “Cho’s description of classifying individual unmap commands based on a number of logical addresses associated with the individual unmap commands does not disclose ‘determine whether one or more parameters associated with the plurality of unmap commands satisfy a threshold’, as recited in independent claim 1”, but respectfully disagrees.   The Cho reference teaches (paragraph 55) that that the unmap commands received from the host may be classified into random unmap commands and sequential unmap commands according to the length information (or data size information) of the corresponding logical addresses.  The Cho reference further teaches (paragraph 55) where the second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command.   Thus, based on the citations above, the Cho reference teaches that multiple ‘unmap commands’ can be classified as random or sequential based on length information.  Further, the Applicant appears to argue that the claim requires the ‘one or more parameters’ are associated with a ‘plurality of commands’ as a group, but nothing requires that the parameter must be associated with the plurality of commands as a singular group of ‘plurality of commands’ as argued.   As noted above, the Cho references teaches based on the classification of the length information of the multiple unmap commands that are classified as sequential or random, and performing those commands as that type respectively.   Therefore, the Examiner contends that the Cho reference teaches the limitations argued above and the claimed invention as recited in the independent and dependent claims.  

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Nguyen (US 11157199 B1), which teaches a multi-mode address mapping management in accordance with the present disclosure, mapping and unmapping operations may be conducted in one of multiple address mapping management modes to both improve overall system performance and maintain data integrity. In one embodiment, a first address mapping management mode such as a rigorous mode, for example, confirms completion of an unmapping of an address mapped data unit buffer before a re-mapping is permitted. Mapping and unmapping operations may be switched to a performance mode in which unmap completion confirmation is bypassed to improve performance. In one embodiment, address mapping management modes may be switched in real time as a function of monitored operating conditions. Other aspects and advantages are provided, depending upon the particular application.	

   5.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 8-11 would be allowable as noted above. 
        a(2)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-7 and 12-25   have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137